Citation Nr: 9905774	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased rating for chronic neck strain 
with degenerative changes at C3 and C4, currently evaluated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
February 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in Wichita, Kansas.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The current manifestations of the veteran's chronic neck 
strain with degenerative changes at C3 and C4 include 
complaints of pain and limitation of activity due to pain, 
with objective findings of definite limitation of motion.


CONCLUSION OF LAW

A disability evaluation of 30 percent for chronic neck strain 
with degenerative changes at C3 and C4 is for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5290 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for chronic 
neck strain with degenerative changes at C3 and C4 is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to this claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected chronic neck strain with degenerative changes at C3 
and C4, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection for a chronic neck strain with 
degenerative changes at C3 and C4 was awarded in a May 1979 
rating decision that assigned a noncompensable disabiilty 
evaluation.  In January 1987, a 20 percent evaluation was 
assigned to the veteran's service-connected neck disability 
based, in part, on findings of an October 1986 VA 
examination.  That examination showed some decreased active 
range of neck motion with radiating pain on passive extension 
and with x-rays that indicated at C5-6 there was a slight 
subtle abnormality characterized by spurring and slight 
thinning of the disc spaces.  The VA physician diagnosed 
cervical spondylosis.

VA outpatient medical records, dated from September 1995 to 
September 1996, are associated with the claims file and show 
that the veteran was seen for complaints of tennis elbow and 
had undergone left shoulder surgery.  However, they do not 
reflect that he complained of, or was treated for, his 
cervical disability.  The M & ROC received the veteran's 
claim for an increased rating in May 1997.  

A November 1997 VA radiologic report of x-rays of the 
veteran's cervical spine indicates that disc degenerative 
changes were noted at C3-4, C4-5, C5-6 and C6-7 with spurring 
and narrow disc spaces.  The report further indicates that 
intervertebral foramina at those levels were encroached upon 
by the spurs with the changes most marked at the C4-5 and C5-
6 on the right side and the impression was disc degenerative 
changes.  X-rays of the veteran's lumbosacral spine showed 
generalized osteopenia.

In January 1998, the veteran underwent VA examination and 
gave a history of neck pain and stiffness since an automobile 
accident in service.  He said approximately two years earlier 
he had surgery on his left shoulder for an unrelated problem 
but, since that time, noticed an increase in his neck 
symptoms, namely, limited motion and pain.  The veteran 
noticed limitation of motion when he drove a car and said he 
took Motrin for pain relief.  Objective findings revealed 
that the veteran did not appear in particular distress.  His 
cervical spine range of motion was lateral flexion to 20 
degrees and left and right rotation to 45 degrees.  Some 
definite limitation of extension and flexion was reported 
with forward flexion to approximately 20 degrees without pain 
and extension to approximately 20 degrees.  There was no 
crepitance.  The pertinent impression was apparently 
degenerative disc changes of the cervical spine, manifested 
by the symptoms listed above.

In a June 1998 clarification of loss of range in motion, the 
veteran's loss of range of motion as ascertained in January 
1998 was described as severe.




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, VA is permitted to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20

The veteran's cervical spine disability is rated analogous to 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Where functional 
loss is alleged due to pain on motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Diagnostic Code 5290 provides for a 20 percent disability 
evaluation for moderate limitation of motion of the cervical 
spine and a 30 percent disability evaluation for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290. 

The Board is of the opinion that the clinical data and 
testimony presented in this case document an increase in the 
severity of the veteran's cervical spine disability.  The 
most recent VA examination has shown that the veteran had 
complaints of neck pain and stiffness with range of motion 
significantly limited and painful.  In January 1998, a VA 
physician said the veteran exhibited definite limitation of 
extension and flexion.  The veteran indicated that he 
experienced worsened neck pain and limitation of motion and 
said he was unable to turn his neck when he drove a vehicle.  
In the Board's judgment when the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are taken into consideration, the disability 
picture for the veteran's service-connected cervical spine 
disorder more nearly approximates the criteria for a 30 
percent rating, based on limitation of motion of the cervical 
spine under Diagnostic Code 5290.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290.  A 
30 percent evaluation is the maximum rating provided by 
Diagnostic Code 5290.

To warrant a rating in excess of 30 percent under Diagnostic 
Code 5293, the evidence would have to reflect the presence of 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief.  The evidence does not, however, 
support a finding of severe intervertebral disc syndrome.  
Although the record does demonstrate disc degenerative 
changes at C3-4, C4-5, C5-6 and C6-7 with spurring and narrow 
disc spaces and with intervertebral foramina at these levels 
the evidence, including the veteran's subjective history, 
does not establish severe recurring attacks with intermittent 
relief.  Accordingly, a rating in excess of 30 percent is not 
warranted under Diagnostic Codes 5293.  Nor is there evidence 
of unfavorable ankylosis of the cervical spine to warrant a 
40 percent evaluation under Diagnostic Code 5287. 

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).




ORDER

An evaluation of 30 percent for the veteran's chronic neck 
strain with degenerative changes at C3 and C4 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

